JAMES C. HILL, Circuit Judge,
with whom
R. LANIER ANDERSON, III, Circuit Judge, joins, dissenting:
For the reasons set forth in my opinion in Culver v. Slater, 688 F.2d 280 (5th Cir. 1982) (en banc), issued this date, I dissent from so much of the court’s decision as authorizes a procedure other than that used in Feldman v. Allegheny Airlines, Inc., 382 F.Supp. 1271 (D.Conn.1974), aff’d in relevant part, 524 F.2d 384 (2d Cir. 1975).
For the reasons set forth in their dissenting opinions in 79-3985, Culver v. Slater, Judges CHARLES CLARK, joined by RONEY, GEE and FRANK M. JOHNSON, Jr., also dissent.